DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 3 and 11 objected to because of the following informalities:  
Claim 3 should be amended to recite “aluminum nitride (AlN)” to be consistent with claim 16.
Claim 11, line 2 should recite “the plurality of first conductive vias” as said plurality of first conductive vias is first recited in claim 2 from which claim 11 depends via claims 3 and 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends from claim 2 via claims 3 and 5-6, recites that the heater “further compris[es] a routing layer made of the molybdenum material”.  Claim 2 recites “a routing layer”. Said routing layer of claim 2 is also a molybdenum material as recited in claim 3. It is unclear whether these routing layers are the same routing layer (i.e., and thereby an antecedent issue) or separate routing layers (i.e., a clarity issue for using the same term for different parts).
Claim 10 recites the limitation "the termination".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (U.S. 2013/0319762 A1).
In regards to claim 1, Harris describes a heater (Harris, Abstract; pars. 5-6 – susceptor/heater chuck) comprising: a ceramic substrate (Harris, Abstract; pars. 17-18); and a heating layer (Harris, par. 6), wherein the heating layer is bonded to the ceramic substrate via a transient liquid phase bond (Harris, pars. 17, 19-20, 81-82, 92, 97-98 – the layers of the AlN subassemblies can be welded together using a welding paste containing transient liquid phase promoting additive and binder. The layers of the subassembly can be metalized to form heating element traces [i.e., to form a layer of heating element traces 30 as shown in Fig.4], interconnects, and shielding traces prior to the layers being welded together).
In regards to claim 2, Harris describes the heater according to Claim 1, further comprising a routing layer, and a plurality of first conductive vias connecting the heating layer to the routing layer (Harris, pars. 74, 82; Fig. 4 – the susceptor includes power interconnect traces and vias).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-13, 16, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris.
In regards to claim 3, Harris describes the heater according to Claim 2, wherein the ceramic substrate is an AlN substrate (Harris, Abstract; par. 18), and at least one of the routing layer and the plurality of first conductive vias are bonded to the AIN substrate via the transient liquid phase bond (Harris, pars. 81, 105, 109-114).
Harris does not describe using molybdenum for the routing layer and plurality of first conductive vias. Rather, Harris describes using tungsten for the traces and vias (Harris, pars. 38 and 74). However, Harris provides that it is known in the art to use molybdenum as an alternative metal to tungsten for metallization of the circuit patterns (Harris, par. 9).  Thus, simply replacing the tungsten traces and vias with molybdenum would yield well-known and expected circuit properties. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use molybdenum traces and vias instead of tungsten. The motivation to do so is to take advantage of well-known advantages of molybdenum over tungsten including, but not limited to, the lower melting point and machinability.
In regards to claim 4, Harris describes the heater according to Claim 3, further comprising a plurality of second conductive vias connecting the routing layer to a surface of the AIN substrate (Harris, Figs. 4-5; par. 85 – electrically conductive contact pads 51).
In regards to claim 5, Harris describes the heater according to Claim 3, wherein the AIN substrate includes a plurality of plate members that are bonded together with the molybdenum material via transient liquid phase bonding (Harris, pars. 81-82 – plate subassembly 26 comprises disk-shaped layers 22 stacked together and welded together using an AlN infused ceramic welding paste containing a transient liquid phase promoting additive and a binder).
In regards to claim 6, Harris describes the heater according to Claim 5, wherein the plurality of plate members includes a first plate member and a second plate member through which the plurality of first conductive vias extend (Harris, Figs. 4 and 12; pars. 82 and 100).
As noted with respect to claim 3, from which claim 6 depends through claim 5, Harris does not describe vias made of a molybdenum material, but does describe using molybdenum as an alternative to the material that Harris does describe using (Harris, par. 9). Accordingly, for the reasons as provided with respect to claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to use vias made of a molybdenum material.
In regards to claim 7, Harris describes the heater according to Claim 6, wherein the heating layer is embedded within at least one of the first plate member and the second plate member (Harris, par. 82; Fig. 4 – heating element traces 30 are disposed within a layer).
In regards to claim 9, Harris describes the heater according to Claim 6 further comprising a routing layer embedded within at least one of the second plate member and a third plate member and in contact with the plurality of first conductive vias (Harris, pars. 74, 82; Fig. 4 – the susceptor includes power interconnect traces and vias).
As noted with respect to claim 3, from which claim 9 depends through claims 5-6, Harris does not describe vias made of a molybdenum material, but does describe using molybdenum as an alternative to the material that Harris does describe using (Harris, par. 9). Accordingly, for the reasons as provided with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify Harris to use vias made of a molybdenum material.
In regards to claim 10, Harris describes the heater according to Claim 9 further comprising terminal wires bonded to the termination (Harris, pars. 74 and 79 – the susceptor includes grounded shielding traces/lines connected to electrical shielding layers carried on the plate).
In regards to claim 11, Harris describes the heater according to Claim 5, wherein the plurality of plate members includes a first plate member, a second plate member through which a plurality of first conductive vias extend, and a third plate member through which a plurality of second conductive vias extend (Harris, Fig. 4; pars. 81-82, 85, 100 – several layers are interconnected connected by vias).
As noted with respect to claim 3, from which claim 11 depends through claim 5, Harris does not describe vias made of a molybdenum material, but does describe using molybdenum as an alternative to the material that Harris does describe using (Harris, par. 9). Accordingly, for the reasons as provided with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify Harris to use vias made of a molybdenum material.
Claim 12 recites similar subject matter as claim 7 and is therefore rejected for similar reasons.
In regards to claim 13, Harris describes the heater according to Claim 11 further comprising a termination layer embedded within at least one of the second plate member and the third plate member (Harris, pars. 74 and 79 – the susceptor includes grounded shielding traces/lines connected to electrical shielding layers carried on the plate).
As noted with respect to claim 3, from which claim 13 depends through claims 5 and 11, Harris does not describe vias made of a molybdenum material, but does describe using molybdenum as an alternative to the material that Harris does describe using (Harris, par. 9). Accordingly, for the reasons as provided with respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify Harris to use vias made of a molybdenum material.
In regards to claim 16, Harris describes a heater comprising: an aluminum nitride (AIN) substrate comprising a plurality of plate members (Harris, Abstract; par. 18); and a heating layer made from a conducting metal material disposed in the AIN substrate (Harris, par. 82; Fig. 4 – heating element traces 30 are disposed within a layer), wherein the plurality of plate members are bonded together via transient liquid phase bonding between the plurality of plate members (Harris, pars. 81-82; Fig. 4 – plate subassembly 26 comprises disk-shaped layers 22 stacked together and welded together using an AlN infused ceramic welding paste containing a transient liquid phase promoting additive and a binder).
Harris does not describe using molybdenum for the heating elements. Rather, Harris describes using tungsten (Harris, pars. 38 and 74). However, Harris provides that it is known in the art to use molybdenum as an alternative metal to tungsten for metallization of the circuit patterns (Harris, par. 9).  Thus, simply replacing the tungsten with molybdenum would yield well-known and expected properties. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to use molybdenum instead of tungsten. The motivation to do so is to take advantage of well-known advantages of molybdenum over tungsten including, but not limited to, the lower melting point and machinability.
Claim 19 recites similar subject matter as claims 2-3 and is therefore rejected for similar reasons.
Claim 20 recites similar subject matter as claim 11 and is therefore rejected for similar reasons.
Claim 21 recites similar subject matter as claim 12 and is therefore rejected for similar reasons.
Claim 22 recites similar subject matter as claim 1 and is therefore rejected for similar reasons.
Claim 23 recites similar subject matter as claim 9 and is therefore rejected for similar reasons.
Claim 24 recites similar subject matter as claims 3 and 5, and is therefore rejected for similar reasons.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claims 1-3 and 5-6 above, and further in view of Iwazaki (U.S. 2018/0084650 A1).
In regards to claim 8, Harris does not describe the heater according to Claim 6, wherein an average surface roughness between the first plate member and the second plate member is less than 5 μm. However, Iwazaki describes a method of manufacturing substrates for power modules with heat sinks that uses a transient liquid phase bonding method to bond elements together (Iwazaki, pars. 82 and 86). Iwazaki further describes having an average surface roughness of each of the surfaces to be bonded to be in a range of 0.5 μm or less in order to reliably bond the surfaces together (Iwazaki, pars. 62 and 76). Both Harris and Iwazaki are directed to using transient liquid phase bonding between metal and ceramic materials that are used to facilitate heat transfer in a finished electrical device  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Iwazaki to have an average surface roughness less than 5  μm. The motivation to do so is to reliably bond the elements together (i.e., to reduce air gaps between layers).
Claim(s) 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claims 1-3, 5, 11, and 16 above, and further in view of Smith (U.S. 2017/0295612 A1).
In regards to claim 14, Harris does not describe wherein the molybdenum material comprises molybdenum and silicon before the transient liquid phased bonding. However, Smith describes a metalizing paint that can contain molybdenum and silicon (Smith, pars. 41 – MoSi2 metalizing paint). In particular, Smith describes heating elements of a ceramic body formed from a paint containing a refractory metallic that is electrically conductive (i.e., a metalizing paint) that can contain either molybdenum or tungsten, and can contain other ingredients (Smith, par. 41). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify Harris in view of Smith to use a metallization material that contains molybdenum and silicon. The motivation to do so is to use a material that can be readily applied to a desired location and configured to produce the desired electrical properties.
In regards to claim 15, Harris does not describe the heater according to Claim 14 further comprising at least one of a molybdenum-silicon (Mo-Si) alloy and a Mo-Si intermetallic between the heating layer and the AIN substrate. However, Smith describes a metalizing paint that can contain a molybdenum-silicon alloy (Smith, par. 41 – the metallizing paint can contain “moly-manganese”, which is a mixture of molybdenum, manganese, and glass powders). For similar reasons as provided with respect to claim 14, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify Harris in view of Smith to use a metallization material that contains a molybdenum-silicon alloy.
Claim 17 recites similar subject matter as claim 14 and is therefore rejected for similar reasons.
Claim 18 recites similar subject matter as claim 15 and is therefore rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2003/0066587 A1 describes making a susceptor using AlN. U.S. 2015/0008253 A1 describes a transient liquid phase bonding process for power modules. U.S. 2012/0267149 A1 describes using transient liquid phase bonding soldering layers in ceramic power modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792